Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and a pre-formulation consisting of sorbitan monooleate, phosphatidyl choline and ethanol in the reply filed on 1/19/2021 is acknowledged.
Claims 2-5, 7-8, 10-16, 19 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2021.

Status of the Claims
Claims 1-23 are pending in this application.
Claims 2-5, 7-8, 10-16, 19 and 23 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1, 6, 9, 17-18 and 20-22 are presently under consideration as being drawn to the elected species/invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ki et al. (Journal of Controlled Release 185 (2014) 62–70).
With respect to claims 1, 6, 17-18 and 21-22, Ki et al. teach a pre-formulation comprising a low viscosity, non-liquid crystalline, mixture of sorbitan monooleate, phosphatidyl choline, and ethanol; wherein the pre-formulation forms, or is capable of forming, at least one non-lamellar liquid crystalline phase structure upon contact with an aqueous fluid (abstract, introduction, paras 2.1-2.2, passim). 
Ki et al. further teach the ratio of sorbitan monooleate to phosphatidyl choline to ethanol is 33:45:10 w/w% (para 2.2).
Ki et al. also teach that the viscosity is 650 cPs (i.e. 650 mPas) (page 63, para 2.2).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 20, Ki et al. teach the formulation is an injectable depot formulation (abstract; page 62, left column, 1st para; page 63, right column, 1st para; page 69, right column, 2nd para).

Claims 1, 6, 9, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo et al. (WO 2013/144289) in view of Ki et al. (Journal of Controlled Release 185 (2014) 62–70).
With respect to claims 1, 6, 17-18 and 21-22, Mayo et al. teach a formulation comprising phosphatidyl choline (31.935 mg/g), Span 20 (58.065 mg/g), and ethanol (15.000 mg/g) (Formulation 21 on page 37).
Mayo et al. further teach that any of the Span (i.e. Span 20, Span 60 and Span 80 (a.k.a. sorbitan monooleate)) can be used as a surfactant (page 23, line 23).
Mayo et al. do not specifically teach the claimed pre-formulation viscosity, and also do not teach the pre-formulation comprises sorbitan monooleate.
Ki et al. teach a pre-formulation (similar to the pre-formulation of Mayo et al.), which comprises a low viscosity, non-liquid crystalline, mixture of sorbitan monooleate, phosphatidyl choline, and ethanol; wherein the pre-formulation forms, or is capable of forming, at least one non-lamellar liquid crystalline phase structure upon contact with an aqueous fluid (abstract, introduction, paras 2.1-2.2, passim). 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case it would have been obvious, with a reasonable expectation of success, to substitute the Span 20 of Mayo et al. for the Span 80 (i.e. sorbitan monooleate) of Ki et al.
One of ordinary skill in the art would have been motivated to do so because Mayo et al. teach that any of the Span (i.e. Span 20, Span 60 and Span 80 (a.k.a. sorbitan monooleate)) can be used as a surfactant.

With respect to claim 20, Mayo et al. teach that the formulations of the present invention may be administered in an aqueous medium, thus reading on the claimed “injectable depot formulation”. Furthermore, since Ki et al. teach the formulation is an injectable depot formulation, it would have been obvious to make an injectable depot formulation comprising the pre-formulation obvious over Mayo et al. and Ki et al. in order to administer said formulation.

Claims 1, 6, 9, 17-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thuresson et al. (WO 2005/117830) in view of Ki et al. (Journal of Controlled Release 185 (2014) 62–70).
With respect to claims 1, 6 and 9, Thuresson et al. teach a pre-formulation comprising a low viscosity, non-liquid crystalline, mixture of glycerol dioleate, at least one phospholipid, and at least one biocompatible, oxygen containing, low viscosity organic solvent; and wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (claims 1 and 3), wherein the phospholipid is phosphatidylcholine (claim 6), wherein the solvent is ethanol (page 14, 1st and last para) and wherein atypical range of suitable viscosities is 1 to 1000 mPas (page 8, lines 14-15). 
Thuresson et al. also teach that the viscosity of the "low viscosity" solvent component c (single solvent or mixture) should typically be no more than 18 mPas at 20°C (page 16, 1st para).

Ki et al. teach a pre-formulation (similar to the pre-formulation of Thuresson et al.), which comprises a low viscosity, non-liquid crystalline, mixture of sorbitan monooleate, phosphatidyl choline, and ethanol; wherein the pre-formulation forms, or is capable of forming, at least one non-lamellar liquid crystalline phase structure upon contact with an aqueous fluid (abstract, introduction, paras 2.1-2.2, passim). 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case it would have been obvious, with a reasonable expectation of success, to substitute the glycerol dioleate (i.e. an ester of a sugar derivative) of Thuresson et al. for the Span 80 (i.e. sorbitan monooleate; an ester of a sugar derivative) of Ki et al.
One of ordinary skill in the art would have been motivated to do so because it is obvious to substitute equivalents known for the same purpose.
With respect to the claimed amounts of i) and ii) (instant claims 17-18), Thuresson et al. teach various amounts (Example 47). Thus, the skilled artisan would have arrived at the instantly claimed amounts by normal routine optimization (see MPEP 2144.05).
With respect to the claimed ratios of i) and ii) (instant claims 1, 6 and 21-22), Thuresson et al. teach that the weight ratio of i) and ii) is between 95:5 and 5:95 (claim 9).

With respect to claim 20, Thuresson et al. teach an injectable depot formulation comprising the pre-formulation (claims 18-19).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9, 17-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9974861 (or claims 1-25 of U.S. Patent No. 9820934, or claims 1-24 of U.S. Patent No. 9757461, or claims 1-36 of U.S. Patent No. 9555118, or claims 1-33 of U.S. Patent No. 8871712, or claims 1-6 of U.S. Patent No. 8097239) in view of Ki et al. (Journal of Controlled Release 185 (2014) 62–70). 
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 claim pre-formulations comprising a low viscosity mixture of: glycerol dioleate; at least one phosphatidyl choline; and ethanol.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 also claim amounts of i) and ii) encompassed by the instant claims.

US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 additionally claim the same viscosity instantly claimed.
US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 do not claim sorbitan monooleate.
Ki et al. teach a pre-formulation similar to the pre-formulations of US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239, which comprises a low viscosity, non-liquid crystalline, mixture of sorbitan monooleate (i.e. an ester of a sugar derivative), at least one phospholipid (phosphatidyl choline), and at least one biocompatible, oxygen containing, low viscosity organic solvent (ethanol); wherein the pre-formulation forms, or is capable of forming, at least one liquid crystalline phase structure upon contact with an aqueous fluid (abstract, introduction, paras 2.1-2.2, passim). 
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case it would have been obvious, with a reasonable expectation of success, to substitute the ester of a sugar derivative of US Patent Nos. 9974861, 9820934, 9757461, 9555118, 8871712, 8097239 (i.e. glycerol dioleate) for the ester of a sugar derivative of Ki et al. (sorbitan monooleate). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658